Order unanimously affirmed with costs. Memorandum: Supreme Court properly directed a change of venue from Monroe to Genesee County where, as here, the county designated as the place of trial was not a proper county (see, CPLR 510 [1]). Plaintiff’s sole basis for laying venue in Monroe County was that the principal office of his individually owned business was in that county (see, CPLR . 503 [d]). The record, however, does not support that basis. The records of the State Department of Taxation and Finance list plaintiff’s residence in Genesee County as the business address, and there is no telephone listing for plaintiff’s business in Monroe County. The fact that plaintiff shares office space and the use of a phone with an unidentified person or entity in Rochester for business activities is insufficient to demonstrate that such an arrangement is the principal office of the business involved in this action. (Appeal from Order of Supreme Court, Monroe County, Calvaruso, J.—Change of Venue.) Present—Callahan, A. P. J., Denman, Pine, Balio and Lawton, JJ.